

113 HR 3835 IH: Before Registering for Obamacare, Window Shop Exchanges Act of 2014
U.S. House of Representatives
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3835IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2014Mr. Duffy introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require new procedures for health care Exchange Web sites with regard to personal information, and for other purposes.1.Short titleThis Act may be cited as the Before Registering for Obamacare, Window Shop Exchanges Act of 2014 and as the BROWSE Act of 2014 .2.Exchange Web site requirements(a)Web site requirementsAn Exchange established pursuant to section 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c))—(1)may not request personal information of an individual through a Web site maintained by such Exchange (including a Web site maintained in accordance with section 1311(d)(4)(C) of such Act (42 U.S.C. 18031(d)(4)(C))) unless—(A)such information is necessary to calculate an estimated premium amount for the individual for a period; and(B)the individual has access through such Exchange to compare health care plans offered through such Exchange before the collection through such Web site of such personal information of such individual;(2)may not provide to an individual, through such a Web site, an estimated premium amount for the individual for a period if such premium amount is calculated prior to the submission by the individual of personal information to the Exchange through the Web site; and(3)shall require that any employee who has access to personal information passes a criminal background check, has not been convicted of a crime, and enters into an agreement not to disclose any such personal information to any person who is not authorized to access such personal information.(b)Personal information definedIn this section, the term personal information means any information that identifies an individual and can be associated with such individual (including a Social Security account number, taxpayer identification number, State identification number or other identifier, or account information with respect to credit cards (as defined under section 103 of the Truth in Lending Act (15 U.S.C. 1602)) or with respect to an account held by the individual at a depository institution (as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) or a credit union) that is not information necessary to contact an individual.(c)Effective dateThis Act shall take effect 6 months after the date of the enactment of this Act.